Citation Nr: 0213895	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  00-14 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from March to October 
1969, to include service in the Republic of Vietnam.

By rating action of January 1999, the RO granted entitlement 
to service connection for PTSD and assigned a 50 percent 
evaluation, effective from February 1990, the date of the 
original claim.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a December 1999 decision, of 
which the veteran was notified in January 2000, in which the 
RO confirmed and continued the 50 percent disability rating 
for PTSD.

This claim was previously before the Board in June 2001, at 
which time it was remanded for additional evidentiary 
development.  The development requested in that remand has 
been completed, and the case has returned to the Board for 
final appellate action.  


FINDINGS OF FACT

The veteran's service-connected PTSD is productive of 
symptoms that include an exaggerated startle response, 
intrusive thoughts of Vietnam, social withdrawal, nightmares, 
and no homicidal and suicidal ideation; his psychiatric 
disorder has not resulted in occupational and social 
impairment with deficiencies in most areas.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.132, and Diagnostic 
Code 9411 (as in effect prior to November 7, 1996), 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (effective November 7, 
1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters - VCAA

Before addressing the issue on appeal, the Board notes that, 
in November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-175 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
Supp. 2002)), which substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new statute revised the 
former section 5107(a) of title 38, United States Code, to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has published new regulations to implement 
many provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence, and 
to assist claimants in obtaining evidence.  The regulations, 
which in pertinent part are effective as of the date of 
enactment of the VCAA, interpret and implement the mandates 
of the statute, "and do not provide any rights other than 
those provided by the VCAA."  66 Fed. Reg. 45,629.  For the 
reasons discussed below, the Board finds that the 
requirements of the VCAA and the implementing regulations 
have been satisfied in this matter.  

Changes potentially relevant to the appellant's claim include 
the establishment of specific procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination and/or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The Court has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, supra.  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The Board finds that the requirements of the VCAA have 
clearly been met in this case.  The appellant was advised, by 
virtue of a detailed statement of the case (SOC) and 
supplemental statement of the case (SSOC), issued during the 
pendency of this appeal in May 2000 and March 2002, 
respectively, of the pertinent law, and what the evidence 
must show in order to substantiate his claim.  We, therefore, 
believe that appropriate notice has been given in this 
matter.  The Board notes, in addition, that a substantial 
body of medical evidence was developed with respect to the 
appellant's claim, and the SOC and SSOC clarified what 
evidence would be required to establish entitlement to an 
increased evaluation for PTSD.

Further, the Board's remand decision in June 2001 contained a 
discussion of the criteria applicable to this claim and 
additional evidentiary development which was required to 
evaluate the claim.  The RO, in July 2001, wrote to the 
veteran notifying him of the opportunity to submit additional 
evidence, and the assistance available to help him obtain 
evidence in support of his claim, to include an explanation 
of what was required of the claimant and VA in terms of 
development of the evidence.  See Quartuccio v. Principi, 16 
Vet. App, 183, 187 (2002) (noting that VA must advise 
claimants as to the evidentiary development requirements of 
the VCAA).

Pursuant to the Board's June 2001 remand, a VA examination 
was conducted in December 2001.  VA medical records current 
through February 2002 have also been obtained for the record.  
It appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  
Accordingly, the Board believes that VA has no outstanding 
duty to inform the veteran or his representative that any 
additional information or evidence is needed to substantiate 
his claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C. A. § 5103). 

Because the VCAA and the new regulations were enacted during 
the pendency of this appeal, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation and the implementing 
regulations appear to have been completed in full.  Thus, the 
Board believes that we may proceed with a decision on this 
issue, without prejudice to the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  The Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001). (en banc).  See also Wensch v. Principi, 15 Vet. App. 
362, 368 (2001), noting, "When there is extensive factual 
development in a case, reflected both in the record on appeal 
(ROA) and the BVA's decision, which indicates no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating his claim, this Court has 
concluded that the VCAA does not apply."

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2001).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C. § 5107(b) (West Supp. 2001)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

The veteran filed his initial claim of entitlement to service 
connection for a mental disorder in February 1990.  

The service medical records reflect that an assessment of 
severe, chronic, passive-dependent personality disorder was 
made in September 1969.  This condition was also noted on his 
October 1969 discharge examination report.  

Post-service, the veteran was hospitalized at a VA medical 
facility in 1975 for treatment of paranoid, chronic, 
schizophrenia.  In April 1976, the veteran was hospitalized 
for treatment of toxic psychosis due to drug abuse.  A final 
diagnosis of paranoid type schizophrenia was made.

In February 1990, the veteran was hospitalized at a VA 
medical facility for treatment of conditions diagnosed as 
polysubstance dependence and chronic, undifferentiated 
schizophrenia.  

In September 1990, the veteran was hospitalized for treatment 
of various substance abuses.  At that time diagnoses of 
probable PTSD and probable depressive phase of bipolar 
disorder were made.  The veteran's psychosocial stressors 
were identified as: divorce, unemployment, living on the 
street, PTSD, and a psychiatric disorder.  A Global 
Assessment of Functioning (GAF) score of 50 was assigned, and 
it was noted that the highest GAF score for the past year was 
60.  

A VA examination and social survey was conducted in March 
1991.  The examination yielded a diagnosis of schizoaffective 
disorder, bipolar type.  The examiner did not link the 
veteran's psychiatric condition with his period of service.

In June 1993, a statement was provided by a counselor from a 
veterans outreach center who had worked with the veteran for 
5 years.  After summarizing the veteran's service and post-
service history, the counselor opined that the veteran's pre-
existing anxiety disorder was aggravated by his exposure to 
combat, and that he might also have PTSD as well.  

The veteran and the aforementioned veterans center counselor 
presented testimony at a hearing held at the RO in November 
1993.  At that time, the veteran presented detailed 
information regarding stressors which he said had occurred 
during service, including providing an account of an attack 
on his unit resulting in several casualties.

In July 1994, an extract from a 1969 unit history for the 
veteran's unit, indicating that the unit was attacked, was 
received from the Department of the Army.  Also received was 
a morning report dated in September 1969, revealing that 
personnel from his unit were transferred to patient casualty 
companies.

A VA examination for mental disorders was conducted in 
January 1995.  The examiner opined that, based on findings 
made during the examination, a diagnosis of PTSD was not 
warranted.  The examiner requested that the veteran be 
voluntarily hospitalized for diagnostic clarification. A PTSD 
assessment summary undertaken in January 1995 showed that the 
data did not support a diagnosis of PTSD, but the veteran did 
have significant problems with PTSD symptoms, including 
diminished interest in activities, irritability and anger 
outbursts, and impaired concentration.  Following the 
veteran's voluntary hospitalization in January 1995, the 
examiner provided an addendum.  The examiner reported that 
the veteran's final diagnosis was schizoaffective disorder 
(relatively stable in remission).  A GAF score of 50 was 
assigned.

By rating action of February 1995, entitlement to service 
connection for PTSD was denied.

In October 1996, a statement was received from a VA 
psychiatrist who had been treating the veteran since 1990.  
Therein, the psychiatrist opined that the veteran's 
difficulties surfaced during his service in Vietnam and that 
he appeared to have had a psychotic episode while in combat.  
The psychiatrist stated that the veteran's difficulties 
stemmed from a schizoaffective disorder and PTSD, and that 
his substance abuse and severe social problems developed as 
secondary issues. 

A VA examination for mental disorders was conducted in March 
1997.  At that time, the examiner's diagnosis of the veteran 
was mixed-type schizoaffective disorder and polysubstance 
abuse in partial remission.  A GAF score of 50 was assigned 
for the schizoaffective disorder.  PTSD was not diagnosed.  
The examiner indicated that, in order to clarify the 
veteran's diagnosis, the VA psychiatrist who wrote the 
October 1996 medical statement should be consulted and 
provide a medical statement.  

In March 1997, the VA psychiatrist submitted a second 
statement, indicating that the veteran's psychiatric 
difficulties may have started prior to service, but were 
severely exacerbated therein.  He stated that the veteran had 
a significant problem with PTSD and schizoaffective disorder.  
He listed the veteran's diagnoses as: mixed schizoaffective 
disorder; moderate to severe PTSD; and polysubstance 
dependence.

Thereafter, an addendum was added to the March 1997 VA 
examination report.  The examiner noted that, in the March 
1997 statement, the psychiatrist did not specify exactly what 
stressor would have caused PTSD.  Therefore, the examiner 
stood by his initial diagnosis and assessment.

Evidence received in June 1998 reflects that the veteran was 
granted Social Security Administration benefits due to his 
primary diagnosis of major depressive disorder, effective 
from 1996.

A VA PTSD examination was conducted in October 1998.  At that 
time, mental status examination revealed rambling and 
circumstantial speech.  Though content was focused on his 
memories and thoughts of Vietnam and how it has affected him 
since that time.  Thought content was negative for suicide, 
homicide, or psychosis.  Affect was appropriate and mood was 
normal in range.  Memory was generally adequate, and he was 
oriented and able to recall most recent events fairly 
accurately.  The examiner stated that the veteran appeared to 
meet the criteria for PTSD, based upon his symptoms of 
recurrent memories and dreams of Vietnam, along with trying 
to avoid these thoughts.  The examiner noted that the 
veteran's symptoms included: amnesia for events in service 
and detachment from others, irritability, difficulty 
concentrating, and some hypervigilence.  Diagnoses which 
included chronic, delayed PTSD and schizo-affective disorder, 
currently in remission, were made.  A GAF score of 45 was 
assigned, based upon the veteran's inability to maintain 
employment and lack of friends.  

Entitlement to service connection for PTSD was ultimately 
granted by rating action of January 1999, at which time a 50 
percent evaluation was assigned effective from February 1990.

Another VA PTSD examination was conducted in January 2001.  
The examiner noted that the veteran was 51, divorced, and had 
12 years of education plus vocational training as a 
bricklayer.  The report indicated that he as casually dressed 
and neatly groomed.  The examiner stated that the veteran was 
generally cooperative, but was mildly irritable when asked 
about his Vietnam experiences and refused to discuss them.  
The veteran denied having any hallucinations, or any recent 
suicidal or homicidal thoughts, and denied any history of 
panic attacks.  The report stated that he was able to 
maintain his own personal hygiene and other basic activities 
of basic living.  It was noted that he was oriented to 
person, place, and time.  Gross screening suggested that 
memory functioning was mildly impaired.  Logical and abstract 
reasoning fell within the fair to poor range.  

The examination report indicated that the veteran reported 
having daily intrusive thoughts of Vietnam which caused him 
to feel angry and hurt, dreams about Vietnam twice a month, 
and distress whenever something reminds him of Vietnam.  He 
indicated that he had relapsed during the previous month, at 
which time he used drugs.  He indicated that he had not 
received any inpatient treatment since 1998.  It was noted 
that he was determined to be incompetent to manage his funds, 
and that his mother was his fiduciary.  Regarding his 
industrial capabilities, the examiner reported that the 
veteran last worked full time in 1995 or 1996 and that he was 
unable to work full time due to problems with concentration.  
It was noted that he occasionally worked for a friend as a 
tile setter.  Socially, it was reported that the veteran had 
been married and divorced four times, and that he now lived 
with his 18-month old daughter.  He reported having limited 
contact with family members, other than his daughter, but 
denied any conflicts.  

The examiner indicated that the record reflected that the 
veteran experienced some traumatic events while in Vietnam, 
and that he tried to avoid reminders of Vietnam in any form.  
He denied any history of flashbacks.  Diagnoses of 
schizoaffective disorder, PTSD, and amphetamine dependence 
were made.  It was noted that many of the veteran's symptoms, 
including fatigue, nightmares, hypersomnia, depression, and 
confusion, were common to all three of the diagnosed 
disorders.  The examiner explained that it was therefore not 
possible to determine how much the PTSD contributed to the 
total symptoms complex.  A GAF score of 50 was assigned.

The veteran was hospitalized at a VA facility in February 
2001, at which time he was treated for conditions diagnosed 
as: (1) schizoaffective disorder with recent worsening 
depressive symptoms; (2) PTSD; (3) rule out methamphetamine 
abuse; and (4) history of polysubstance dependence and 
alcohol dependence.  While hospitalized, the veteran reported 
symptoms of auditory hallucinations.  He was oriented to 
person, place, and time.  Affect was flat.  There were no 
suicidal thoughts, no overt psychotic mentation, and no 
homicidal ideation.  Speech was slow and pensive.  

The hospitalization report states that, on admission, the 
veteran was very depressed, had poor motivation and 
difficulty sleeping, and reported problems with flashbacks 
and auditory hallucinations.  While hospitalized, the 
veteran's medications were adjusted, and he stated that he 
felt more stable and had an improved sleep pattern.  A GAF 
score of 25 was assigned, and it was noted that his highest 
GAF score for the past year was 45. 

VA records dated from March to September 2001 reflect that 
the veteran was participating in group treatment for his 
mental illness.

The most recent VA examination was conducted in December 
2001.  The examiner noted that the veteran had 12 years of 
education plus vocational training as a bricklayer.  On 
arrival, the veteran was casually dressed and well-groomed.  
Thought processes were tangential at times and the veteran 
had difficulty answering questions succinctly.  Content was 
relevant with no overtly psychotic material.  Speech was 
pressured with occasional pauses.  The veteran reported that 
his symptoms included occasional auditory hallucinations.  
Impulse control was assessed as fair to poor, as reflected by 
a history of substance abuse and spending sprees.  He was 
able to maintain his own personal hygiene and other 
activities of basic living.  He denied any history of panic 
attacks, ritualistic behavior, or suicidal or homicidal 
thoughts.  The veteran indicated that he has great difficulty 
maintaining concentration.  He indicated that he sometimes 
would slee for 12 to 14 hours a day, stayed in bed all day, 
and when depressed would not leave the house for up to a 
week.  The veteran also reported that he often isolated 
himself and felt uncomfortable around people.

A long history of substance abuse, dating back to service, 
was noted.  The examination report revealed that the 
veteran's most recent relapse was in September 2001, which 
resulted in a 30-day jail term.  Socially, it was noted that 
the veteran had been living with his daughter, but that she 
was moving out.  The veteran reported that he generally had a 
good relationship with his mother, daughter, and two sons.  
He stated that he visited a female friend a couple of times a 
week, and his mother 2-3 times a week.  Industrially, he 
indicated that he had only worked for a few days during the 
past year, laying tile for a friend.  It was noted that the 
veteran was participating in group and individual therapy, 
and that his current medication seemed to reduce extreme mood 
swings.  

The veteran described symptoms including intrusive memories 
and nightmares of Vietnam and flashbacks/vivid intrusive 
memories of Vietnam and exaggerated startle response.  
Examination revealed that he was oriented to person, place, 
and time.  Gross screening suggested that memory functioning 
was mildly impaired.  Logical and abstract reasoning were 
fair to poor.  Axis I diagnoses were made of schizoaffective 
disorder, bipolar type; chronic PTSD; amphetamine dependence, 
in early full remission; and alcohol dependence, in sustained 
full remission.  A GAF score of 45 was assigned, based upon 
the veteran's difficulty in maintaining social and 
occupational activities.  

The examiner commented that the data clearly identified 
schizoaffective disorder as the primary factor in the 
veteran's impaired cognitive, social, emotional, and 
vocational functioning.  It was noted that the exact 
contribution of PTSD to the total symptom complex was 
difficult to determine, but seemed minimal.  The examiner 
stated that the veteran's symptoms of pressured speech, 
tangential though patterns, delusions of grandeur, auditory 
hallucinations, decreased need for sleep, racing thoughts, 
and spending sprees were characteristic of schizoaffective 
disorder, and were not commonly associated with PTSD.  It was 
noted that symptoms including: depressed mood, loss of 
interest in activities, decrease in appetite, loss of energy, 
feelings of worthlessness, difficulty concentrating, and 
irritability were common to both PTSD and schizoaffective 
disorder.  The examiner explained that symptoms such as 
intrusive combat memories and nightmares, avoidance of 
combat-related stimuli, and exaggerated startle response were 
characteristics of PTSD, but these did not appear to be the 
primary factors impairing the veteran's daily functioning.

In conclusion, the examiner explained that the degree of 
social and industrial impairment due to PTSD alone was 
considered minimal, and that the proportion of the veteran's 
GAF score of 45 attributable to PTSD alone was considered to 
be less than 15 percent.  The examiner opined that there was 
no evidence that the veteran's PTSD alone rendered him 
unemployable, considering his education and work experience.  
In sum, the examiner indicated that schizoaffective disorder 
was the primary factor impairing the veteran's initiative, 
efficiency, flexibility, reliability, and ability to 
establish and maintain effective relationships, with PTSD 
acting only as a minor contributing factor.  

VA medical records dated from 2001 until February 2002 
reflect that the veteran continued receiving individual and 
group psychiatric treatment.

III.  Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  

Generally, where entitlement to service connection has 
already been established and an increase in a disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, see 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

Before November 7, 1996, the VA Schedule for rating PTSD read 
in pertinent part as follows:

100% - The attitudes of all contacts except the 
most intimate are so adversely affected as to 
result in virtual isolation in the community.  
Totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily activities such 
as fantasy, confusion, panic and explosions of 
aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to 
obtain or retain employment.

70% - Ability to establish and maintain effective 
or favorable relationships with people is severely 
impaired.  The psychoneurotic symptoms are of such 
severity and persistence that there is severe 
impairment in the ability to obtain or retain 
employment.

50% - Ability to establish or maintain effective 
or favorable relationships with people is 
considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, 
flexibility, and efficiency levels are so reduced 
as to result in considerable industrial 
impairment.

38 C.F.R. § 4.132, DC 9411 (1996).

On and after November 7, 1996, the VA Schedule has read in 
pertinent part as follows:

100% - Total occupational and social impairment, 
due to such symptoms as: gross impairment in 
thought processes or communication; persistent 
delusions of hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close 
relatives, own occupation or own name.

70% - Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.

50% - Occupational and social impairment with 
reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing effective work 
and social relationships.

38 C.F.R. § 4.130, DC 9411 (2001).

Words such as "considerable" and "severe" are not defined 
in the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just".  38 C.F.R. 4.6 (2001).  It should also be noted 
that use of terminology such as "moderate" and "severe" by 
VA examiners and others, although evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. 
§§ 4.2, 4.6 (2001).

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).  A GAF score of 41 to 50 is defined as serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A score of 51 to 60 is 
defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF score of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.

IV.  Analysis

The Board initially notes that the veteran filed his original 
rating claim for PTSD in February 1990.  The claim was 
ultimately granted by rating action of January 1999, at which 
time entitlement to service connection for PTSD was granted 
and a 50 percent evaluation was assigned under DC 9411, 
effective from February 1990. Accordingly, in this case, the 
veteran is appealing the original assignment of a disability 
evaluation following the initial award of service connection 
for PTSD.  In such case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered, to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

During the course of the appeal, the rating criteria were 
changed.  Specifically, on October 8, 1996, the VA published 
a final rule, effective November 7, 1996, to amend the 
section of the Schedule for Rating Disabilities dealing with 
mental disorders. 61 Fed. Reg. 52,695 (Oct. 8, 1996).  Under 
the circumstances, the veteran's increased rating claim is to 
be reviewed under the criteria most favorable to his claim.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991); White v. 
Derwinski, 1 Vet. App. 519, 521 (1991).  However, the changes 
in these regulations do not apply to any date prior to the 
effective date, i.e., November 7, 1996.  See 38 U.S.C.A. § 
5110(g) (West 1991); VAOPGCPREC 3-2000 (Apr. 10, 2000); 
Rhodan v. West, 12 Vet. App. 55, 57 (1998), appeal dismissed, 
No. 99-7041 (Fed. Cir. Oct. 28, 1999) (unpublished opinion) 
(VA may not apply revised schedular criteria to a claim prior 
to the effective date of the amended regulations).

The Board notes that the RO provided the veteran with notice 
of the revised regulations in the March 2000 SOC.  Thus, the 
Board finds that we may proceed with a decision on the merits 
of the veteran's claim, with consideration of the original 
and revised regulations, without prejudice to the veteran.  
See Bernard, supra.

Currently, the veteran's service-connected PTSD has been 
evaluated as 50 percent disabling, under Diagnostc Code (DC) 
9411.

Examination findings made in December 2001 indicate that, 
while the veteran's thought processes were described as 
tangential at times, the content was relevant, with no 
overtly psychotic material.  Although speech was described as 
pressured and with occasional pauses, there was no indication 
that his speech is illogical, obscure, or irrelevant.  The 
Board does note that the October 1998 VA examination report 
noted that the veteran's speech was described as rambling and 
circumstantial at that time.  There was no suggestion of any 
obsessive rituals and or ritualistic behavior according to 
the October 1998, and January and December 2001 VA 
examination reports.  

The December 2001 VA examination report did reveal some 
impairment of impulse control, as manifested by a history of 
substance abuse, spending sprees, and the collection of 
useless objects.  It was also noted that, at times, the 
veteran would become irritable and verbally lash out at 
people.  However, there was no indication that the impairment 
of impulse control was manifested in any way by periods of 
violence, and VA examinations have consistently documented a 
lack of suicidal or homicidal ideation.  Based upon the 
record, the Board does not find, and the veteran does not 
appear to contend, that he suffers any spatial 
disorientation.  There is no indication that the veteran is 
neglectful of his personal appearance or hygiene.  In fact, 
in both of the most recent VA examinations reports (December 
and January 2001) each of the examiners has commented on the 
veteran's neat and appropriate appearance.  

In terms of the veteran's social impairment, while he reports 
some isolative behavior and difficulty maintaining 
relationships, the record does not indicate an inability to 
maintain relationships.  In fact, the most recent VA 
examination report indicates that the veteran visits a female 
friend twice a week and also sees his mother 2-3 times a 
week.  The veteran also reported at that time that he 
generally had a good relationship with his mother, daughter, 
and two sons.  The examination report also indicates that the 
veteran had been involved in projects in which he was 
creating gifts for friends.  

Industrially, the evidence reflects that the veteran has not 
been employed full time since approximately 1995 or 1996.  
During 2001, the evidence reflects that the veteran had 
worked for a few days laying tile for a friend.  In the 
December 2001 VA examination report, the examiner provided a 
detailed analysis of the veteran's employability status.  The 
examiner explained that the degree of social and industrial 
impairment due to PTSD alone was considered minimal, and that 
the proportion of the veteran's GAF score of 45 attributable 
to PTSD alone was considered to be less than 15 percent.  The 
examiner opined that there was no evidence that the veteran's 
PTSD alone rendered him unemployable, considering his 
education and work experience.  

In summary, the evidence of record does not support a rating 
of 70 percent under the new criteria of DC 9411 at any time 
from November 7, 1996, when those criteria became effective.  
The Board has reviewed evidence dated from November 1996 
forward including: VA outpatient records, Social Security 
disability records, a VA medical statement and examination of 
March 1997, and VA examination findings of 1998 and 2001, and 
the evidence simply does not reveal that the symptoms related 
to the veteran's PTSD are productive of occupational and 
social impairment with deficiencies in most areas.  The Board 
notes that it was not until the October 1998 VA examination 
that it was clear that all of the criteria supporting a 
diagnosis of PTSD were met, as he also suffers from a long 
standing diagnosis of schizoaffective disorder, a non-
service-connected condition.  The evidence dated from 
November 1996 forward does not reflect that he has suicidal 
or homicidal ideation or that he engages in obsessional 
rituals that interfere with his routine activities.  
Similarly, there has been no evidence of neglect of personal 
appearance and hygiene and for the most part, there has been 
no evidence of intermittently illogical, obscure, or 
irrelevant speech, and no indication that he has demonstrated 
spatial disorientation. 

Based on careful review of the evidence, the Board finds that 
a rating in excess of 50 percent is not warranted under the 
criteria in effect prior to November 7, 1996, based on the 
veteran's current symptomatology.  The most recent VA 
examination report (December 2001) reflects that the examiner 
assigned a GAF score of 45, which appears to be the lowest 
GAF score assigned since the veteran filed his claim in 
February 1990.  This score suggests serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, 
inability to keep a job).  See Quick Reference to the 
Diagnostic Criteria from DSM-IV 47 (American Psychiatric 
Association 1994) ("QRDC DSM-IV").  

The Board has attempted to determine the impact of the 
service connected PTSD upon the veteran's occupational and 
social impairment.  In December 2001 a VA examiner opined 
that the proportion of the veteran's GAF score of 45 
attributable to PTSD alone was considered to be less than 15 
percent.  The examiner further opined that (non-service-
connected) schizoaffective disorder was the primary factor 
impairing the veteran's initiative, efficiency, flexibility, 
and reliability levels, and his ability to establish and 
maintain effective relationships, with PTSD acting only as a 
minor contributing factor.  Accordingly, the most recent 
evidence does not reflect that an increase is warranted under 
the rating criteria in effect prior to November 7, 1996.

Similarly, the Board has determined that a rating in excess 
of 50 percent is not warranted under the criteria in effect 
prior to November 7, 1996. at any time from February 1990 
forward.  A historical review of the record shows that, since 
approximately 1975, the veteran has been treated for a long-
standing schizoaffective disorder, which is not service 
connected.  A diagnosis of PTSD was only provisionally made 
in 1990, and a clear diagnosis of PTSD was not made until 
1998.  The evidence reflects that he was employed until 
approximately 1995 or 1996.  The Board also points out that 
the veteran has been treated for substance abuse from 1976 
until approximately 2002.  The evidence does not reflect that 
PTSD, in and of itself, has severely impaired the veteran's 
ability to establish and maintain effective or favorable 
relationships with people or that his psychoneurotic symptoms 
attributable to PTSD are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  In this regard, the Board believes that 
the December 2001 VA examination represents the most 
probative evidence, as the examiner attempted in that report 
to distinguish the symptoms attributable to PTSD and their 
effect on the veteran's disability picture as a whole.  At 
that time, the examiner indicated that schizoaffective 
disorder was the primary factor impairing the veteran's 
initiative, efficiency, flexibility, and reliability, and his 
ability to establish and maintain effective relationships, 
with PTSD acting only as a minor contributing factor.  
Evidence dated prior to that time does not indicate or even 
suggest otherwise.

The Board has even considered whether a higher disability 
rating, 100 percent, might be warranted for the veteran's 
PTSD under either the new or old criteria.  However, after 
reviewing the evidence of record, the Board can find no 
indication that the veteran suffers from a degree of 
symptomatology so severe as to result in total occupational 
and social impairment.  Specifically, the Board can find no 
evidence that the veteran has exhibited any gross impairment 
in thought processes or communication, or that he has ever 
experienced persistent delusions or hallucinations.  
Furthermore, the Board can also find no indication that he 
has ever exhibited an inability to perform the normal 
activities of daily living, no evidence that he has ever 
reported experiencing disorientation to time or place, and no 
evidence that he has ever experienced a degree of memory loss 
so as to forget the names of close relatives, his own 
occupation, or his own name.  Thus, the Board concludes that 
the preponderance of the evidence is against the assignment 
of a 100 percent disability rating for the veteran's PTSD 
under the new criteria.

Similarly, although the evidence does suggest that the 
veteran has a tendency toward isolation, the record does not 
show that the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community.  The record also does not 
demonstrate that his PTSD is manifested by totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality.  In fact, the evidence shows that he 
has always been found to be alert and oriented times three, 
and that no evidence of psychotic behavior or impairment of 
thought processes has ever been found.  For these reasons, 
and because the evidence does not show that he is totally 
unable to obtain or retain employment, the Board finds that 
the preponderance of the evidence is also against the 
assignment of a 100 percent evaluation under the old criteria 
for PTSD.

For the reasons discussed herein, the Board finds that the 
preponderance of the evidence establishes that, since 
February 1990, the veteran's service-connected PTSD is most 
accurately evaluated as 50 percent disabling under both the 
new and old rating criteria.  Accordingly, an increased 
evaluation is denied.  


ORDER

A rating in excess of 50 percent for service-connected PTSD 
is denied.




		
ANDREW J. MULLEN
Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

